DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 24 September 2021. 
Claims 1-13 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 5,814,134).

In regards to Claim 1, Edwards teaches apparatus for dispensing a saline solution into one or more cavities (1) of one or more packaging shells for ophthalmic lenses (“The present invention relates generally to the field of manufacturing ophthalmic lenses, especially molded, hydrophilic contact lenses, and more specifically to an apparatus and method for degassing deionized water for use in inspection and packaging of contact lenses.” col. 1 l. 17-21), comprising:
a dispenser block (2) (122; Fig. 3),
a dispenser head (3) (manifold 178; Fig. 10) separate from the dispenser block (2) (122), the dispenser head (3) being arranged spaced apart from the dispenser block (2) (see Fig. 3 showing them spaced apart from each other), and
one or more tubes (4) (126, 136b) connecting the dispenser block (2) and the dispenser head (3) (Fig. 3),
a reservoir inlet pipe (28) (112, 121; Fig. 3) connected to a storage container (6) (col. 6 l. 56-58) and to the reservoir (20) (112), 
wherein the dispenser block (2) (122; Fig. 4) comprises a reservoir (20) (144a; 160) for the liquid to be dispensed, and one or more dosing pumps (21) (precision dose pumps 140) for conveying the liquid from the reservoir (20) to the dispenser head (3),
and wherein the dispenser head (3) comprises one or more dispensing tips (30) (174) detachably arranged on the dispenser head (3), each of the one or more dispensing tips (30) (174) being in fluid communication with the dispenser block (2) by a separate one of the one or more tubes (4) (“A third precision metering pump 140(c) is provided to pump the degassed and deionized water to a manifold 178 and a plurality of nozzles 174 as further illustrated in FIG. 10. These nozzles provide precision doses of degassed and deionized water to palettes 10 filled with a plurality of inspection package carriers 20 previously described and illustrated with respect to FIG. 1.” col. 9 l. 32-38).

In regards to Claim 2, Edwards teaches the apparatus according to claim 1, further comprising one or more tip connectors (31) (174) which are fixedly arranged on the dispenser head (3) (see Figs. 10&11 showing 174 fixedly attached to 178), each of the one or more dispensing tips (30) is detachably mounted to a corresponding one of the one or more tip connectors (31), and wherein the dispensing tips (30) and the tip connectors (31) have fluid fittings forming a leakage-free connection between the respective dispenser tip (30) and the corresponding tip connector (31) when being connected with one another (174 is detachably connected to the piping, therefore the tip can be removed if needed).

In regards to Claim 3, Edwards teaches the apparatus according to claim 2, wherein the one or more tip connectors (31) (174) are fixedly arranged on a connector rail (33) (176) arranged on the dispenser head (3) (178).

In regards to Claim 4, Edwards teaches the apparatus according to claim 1, wherein the one or more dosing pumps of the dispenser block (2) are precision dosing pumps (21) (precision dose pumps 140).

In regards to Claim 5, Edwards teaches the apparatus according to claim 1, further comprising a storage container pump (5) (114; Fig. 3) for conveying the liquid from a storage container (6) (“Deionized water is provided through input line 112 from a deionized water source” col. 6 l. 56-58) to the reservoir (20) (122).

In regards to Claim 11, Edwards teaches the apparatus according to claim 1, further comprising a particle filter (27) (filter 118) arranged in the reservoir inlet pipe (28) to prevent particles from entering the reservoir (20) when the liquid is transported from the storage container (6) to the reservoir (20) (“The deionized water then passes through filter 118 in order to remove extraneous particulate contaminates that may be present in the water.” col. 6 l. 62-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,814,134).

In regards to Claim 6, Edwards teaches the apparatus according to claim 1, wherein the reservoir (20) (112) is sealed against leakage of liquid, and wherein the reservoir (20) comprises an pressure compensation pipe (22) extending from the interior of the reservoir (20) to the ambient environment for pressure compensation in the interior of the reservoir (20) (“The degas unit is operated under a low ambient pressure typically from 4 to 25 torr which is provided by vacuum pump 128. This vacuum pump is attached to the degas unit 122 by line 130 and discharges the excess air from the degas 5 unit by way of line 132.” col. 7 l. 2-7). 
Edwards does not expressly teach the pressure compensation pipe (22) comprising a sterile filter (23) arranged therein for avoiding contamination of the liquid in the reservoir (20) with foreign organic or inorganic matter by air passing through the pressure compensation pipe (22) into the reservoir (20).
However, Edwards teaches a filters (118, 206, 222, 230, 258) located on inlet and outlet hoses for avoiding contamination of the liquid with foreign organic or inorganic matter (“The deionized water then passes through filter 118 in order to remove extraneous particulate contaminates that may be present in the water.” col. 6 l. 62-64).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Edwards, by adding a filter, as taught by Edwards, to remove extraneous particulate contaminates. (Edwards col. 6 l. 62-64).

Claims 7-9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,814,134) in view of Leij (US 4,315,760).

In regards to Claim 7, Edwards teaches the apparatus according to claim 1, wherein the dispenser block (2). 
Edwards does not expressly disclose dispenser block comprises a first liquid level sensor (24) for determining an operational liquid level (26) in the reservoir (20).
(vessel 1) comprises a first liquid level sensor (24) (level switch 14) for determining an operational liquid level (26) in the reservoir (20) (“Level switch 14 responds to level 17 of the milk in the gas separation vessel in the sense that always a minimum stock of milk, as represented approximately by milk level 17, is maintained.” col. 2 l. 45-49).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Edwards, by the level sensor as taught by Leij so that there is always a minimum amount of liquid in the dispenser block to properly operate the device. (Leij col. 2 l. 45-49).

In regards to Claim 8, Edwards as modified by Leij teaches the apparatus according to claim 7, wherein the dispenser block (2) (Leij: 1) further comprises a second liquid level sensor (25) (Leij: 13) for determining a maximum liquid level in the reservoir (20) to prevent overflow of the reservoir (20) (Leij: “Switch 13 reacts in an analogous manner to a maximum stock of milk to be maintained in gas separation vessel 1, approximately represented by milk level 16.” col. 2 l. 49-52).

In regards to Claim 9, Edwards as modified by Leij teaches the apparatus according to claim 8, further comprising a frame (7), with the first liquid level sensor (24) and the second liquid level sensor (25) being fixedly mounted to the frame (7), particularly outside of the reservoir (20) (Leij: see Fig. 1 showing switches 13 and 14 are fixedly mounted outside of vessel 1).

In regards to Claim 10, Edwards as modified by Leij teaches the apparatus according to claim 7, wherein each of the one or more dispensing tips (30) has a dispensing opening (34) at the lower end of the dispensing tip (Edwards: 174), with the dispensing opening (34) being arranged at the same level as the predetermined operation liquid level (26) in the reservoir (20) determined by the first liquid level sensor (24) (Edwards: see Fig. 5 showing 174 is at the same level as 122 and it would be obviously to one of ordinary skill in the art that the openings can be aligned with any part of 122 without effecting the function of the device).

In regards to Claim 13, Edwards as modified by Leij teaches the apparatus according to claim 10, wherein each of the one or more dosing pumps (21) (Edwards: precision dose pumps 140) comprises a controller configured to dispense a predetermined amount of liquid through the dispensing opening (34) of the respective dispensing tip (30) into the cavity (1) of the packaging shell, and further configured to thereafter retract the liquid from the dispensing opening (34) in the respective dispensing tip (30) to a predetermined level above the respective dispensing opening (34) to avoid unintentional spilling of liquid from the respective dispensing tip (30) (Edwards: “After the deionized water exits degas unit 122 by discharge line 126, it passes through line 136(a),(b) through a precision dose pumps 140 into manifolds 138(a),(b). The manifolds are used as a common source to supply a plurality 10 of nozzles individual contact lens package carriers at the dosing station 16 and the robotic transfer array 102 mounted on robotic transfer device 100. The pumps 140 used to pump the degassed and deionized water to manifold 138 are F.M.I. pumps (Fluid Metering, Inc., Oyster Bay, N.Y.) that are mounted to pump drive units manufactured by Oyster Bay 15 Pump Works, Inc., Oyster Bay, N.Y. These pumps provide precision doses of degassed and deionized water solution to dose the package bowls to thereby reducing bubble formation and lens sticking, to avoid overfilling (i.e. water on the sealing area of the package) and to promote the proper water 20 level for the inspection system.” col. 7 l. 7-21).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,814,134) in view of Sisken (US 2017/0144782).

In regards to Claim 12, Edwards teaches the apparatus according to claim 11. 
Edwards does not expressly teach a bubble sensor (29) arranged at or in the reservoir inlet pipe (28) for determining when the storage container (6) is getting empty.
However, Sisken teaches a bubble sensor (29) (bubble sensor 120; Fig. 4) arranged at or in the reservoir inlet pipe (28) (fill line 114) for determining when the storage container (6) is getting empty (“A bubble sensor 120 (e.g. an ultrasonic sensor) is placed between connection 116 and pinch valve 118 along fill line 114. Sensor 120 detects a condition in which air or other gas is present in fill line 114 rather than liquid, which may indicate that the reservoir supplying fluid is empty and needs replaced or replenished, or that a fault or error condition exists in system 20 (e.g. in its filling area). Sensor 120 is also used during initial priming of system 20, e.g. when connecting a new reservoir, to determine when sufficient liquid has been drawn from the reservoir and through to fully occupy fill line 114.” ¶[0026]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Edwards, by adding a bubble sensor, as taught by Sisken, for determining if the supply is empty and needs to be replaced/replenished. (Sisken ¶[0026]).

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.
Applicant Arguments: 
“It is clearly that Edwards (US 5,814,134) does not disclose the feature of a reservoir inlet pipe (28) connected to a storage container (6) and to the reservoir (20) as recited in the currently amended claim 1.
In the Office Action, the examiner asserted that "wherein the dispenser block (2) (122; Fig. 4) comprises a reservoir (20) (144a) for the liquid to be dispensed, and one or more dosing pumps (21) (precision dose pumps 140) for conveying the liquid from the reservoir (20) to the dispenser head (3),"
According to Merriam-Webster dictionary, the Definition of reservoir is " a place where something is kept in store".

“From the above discussion, 122 on Fig. 4 of Edwards is the degas unit and is not a dispenser block; 144(a) is a chambler housing water inlet lines having tubes which are” (Remarks p. 8)

Examiner’s Response:
In regards to Applicant’s argument “122 on Fig. 4 of Edwards is not a dispenser block and 144a is not a reservoir (20) (144a) for the liquid to be dispensed”. A reservoir is defined as “a part of an apparatus in which a liquid is held”. (Merriam-Webster) A reservoir is not required to be a stagnant body of liquid, therefore a liquid moving through a pipe could be consider a reservoir because the liquid is being held within the pipe. Applicant argues that degas unit 122 of Edwards is not a dispenser block, but the claims just require it to be a location from which the liquid is to be dispensed. The liquid of Edwards goes through the degas unit 122 before being dispensed, therefore meets the claim limitation. 
Applicant does not provide any arguments as to how Edwards (US 5,814,134) does not disclose the feature of a reservoir inlet pipe (28) connected to a storage container (6) and to the reservoir (20) as recited in the currently amended claim 1. Edwards teaches “Deionized water is provided through input line 112 from a deionized water source, which may be the same source as that used for hydration. If drawn from a container, an air blanket in the 60 deionized water tank or an optional pump 114 may be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATIE L GERTH/Examiner, Art Unit 3731 
                                                                                                                                                                                                        /DARIUSH SEIF/Primary Examiner, Art Unit 3731